359 P.2d 406 (1961)
R. M. OLDS, Appellant (Defendant below),
v.
Jack W. HOSFORD, Appellee (Plaintiff below),
J. H. Keil (Third-Party Defendant below).
J. H. KEIL, Appellant (Third-Party Defendant below),
v.
Jack W. HOSFORD, Appellee (Plaintiff below),
R. M. Olds (Defendant and Third-Party Plaintiff below).
Nos. 2918, 2919.
Supreme Court of Wyoming.
February 10, 1961.
William H. Brown, Brown, Healy, Drew, Apostolos & Barton, Casper, on the brief, for appellant Olds.
Edward E. Murane of Murane, Bostwick & McDaniel, Casper, for appellee.
Before BLUME, C.J., and PARKER and HARNSBERGER, JJ.
PER CURIAM.
Because of the appellee's insistence that there was no issue before the trial court on the question of malice, fraud, oppression or willful wrong on the part of the appellee, we carefully re-examined the entire record, as well as the opinion of this court. This re-examination satisfies us that the very question now insisted upon was sufficiently considered and disposed of in the original opinion.
Furthermore, the remanding of the case to the district court for further proceedings was occasioned by the refusal of the trial court to consider or admit evidence as to recoverability of attorneys' fees under any circumstance. This was the fundamental error which made necessary the reversal.
Rehearing denied.
McINTYRE, J., not participating.